 MACKINAC JACKS309Mari-Weather, Inc. d/b/a Mackinac Jacks andKathe-rive King.Case 7-CA-10088December 5, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOOn August 29, 1973, the National Labor RelationsBoard issued an Order adopting, in the absence of ex-ceptions, the Decision of an Administrative Law Judgedirecting the Respondent,inter alia,to offer immediateand full reinstatement to their former or substantiallyequivalent positions and to make whole KatherineKing, Donna Jacobson, Deborah Owens, and LonnieOdom, Jr., for any loss of earnings resulting from Re-spondent's discrimination against them. On January15, 1974, the United States Court of Appeals for theSixth Circuit entered its order enforcing in full thebackpay provisions of the Board's Order. A contro-versy having arisen over the amount of backpay dueunder the terms of the Board's Order, as enforced bythe court, the Regional Director for Region 7, on July3, 1974, issued a backpay specification and notice ofhearing alleging the amounts of backpay due under theterms of the Board's Order. Respondent failed to file ananswer to the specification.On August 29, 1974, the General Counsel filed di-rectly with the Board in Washington, D.C., a Motionfor Summary Judgment. The Board, on September 6,1974, issued an order transferring proceeding to theBoard and Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent failed to file a response to thenotice to show cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, the Boardmakes the following:to the specification within the time prescribed bythis section, the Board may, either with or withouttaking evidence in support of the allegations of thespecification and without notice to the respondent,find the specification to be true and enter suchorder as may be appropriate... .The backpay specification, issued and served on theRespondent on July 3, 1974, and again on July 23,1974, explicitly states that the Respondent shall, within15 days from the date of the specification, file an an-swer to the specification with the Regional Director forRegion 7 and that, if the answer fails to deny the allega-tions of the specification in the manner required underthe Board's Rules and Regulations and the failure to doso is not adequately explained, such allegations shall bedeemed to be admitted to be true and the Respondentshall be precluded from introducing any evidence con-troverting them.According to the Motion for Summary Judgment,the corporate agent and treasurer of Respondentrefused service of the backpay specification and noticeof hearing on or about July 8, 1974. On July 23, 1974,the Regional Director for Region 7 served on the Re-spondent, by registered and regular mail, pursuant toMichigan statutes providing for substituted service, asecond copy of the backpay specification and notice ofhearing.As of the date of the Motion for SummaryJudgment, Respondent had not filed an answer to thespecification nor had it requested an extension of timeto file.Respondent also failed to ' file a response to theNotice to Show Cause. The allegations of the Motionfor Summary Judgment are, therefore, uncontroverted.Since Respondent has not filed an answer to the specifi-cation, in accordance with the rules set forth above, aredeemed to be admitted and are so found-by the Board.Accordingly, on the basis of the allegations of thespecificationwhich are accepted as true, the Boardfinds the facts as set forth therein, concludes that thenet backpay due each discriminatee is as stated in thecomputations of the specification, and hereinafter or-ders the payment thereof by the Respondent to eachdiscriminatee.Ruling on the Motion for Summary JudgmentSection 102.54 of the Board's Rules and Regulationsprovides, in pertinent part, as follows:(a) . . . The respondent shall, within 15 daysfrom the service of the specification, if any, file ananswer thereto...*(c) . . . If the respondent fails to file any answerORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that Respondent, Mari-Weather,Inc., d/b/a Mackinac Jacks, Ann Arbor, Michigan, itsofficers, agents, successors, and assigns, shall makewhole each of the discriminatees named below by pay-ing them the amounts set forth adjacent to their namesplus interest accrued at the rate of 6 percent per annum215 NLRB No. 48 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDto be computed in the manner prescribed inIsis Plumb-Donna Jacobson$451.87ing & Heating Co.,138 NLRB 716 (1962), until allDeborah Owens$2,323.16backpay due is paid,less the tax withholdings requiredKatherine King$2,183.52by Federal,state,and municipal laws.Lonnie Odom, Jr.$1,588.34